UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1998



YERVAND HARUTYUNYAN,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-981-305)


Submitted:   April 23, 2004                 Decided:   May 25, 2004


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert L. Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Norah
Ascoli Schwarz, Senior Litigation Counsel, Frances M. McLaughlin,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yervand Harutyunyan, a native and citizen of Armenia,

petitions for review from an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without    opinion,      the    Immigration

Judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            On   appeal,     Harutyunyan     raises    challenges        to   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so    compelling   that     no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                     We have

reviewed the evidence of record and conclude that Harutyunyan fails

to show that the evidence compels a contrary result.                Accordingly,

we cannot grant the relief Harutyunyan seeks.

            Additionally, we uphold the immigration judge’s denial of

Harutyunyan’s     applications      for    withholding     of       removal   and

protection under the Convention Against Torture.                To qualify for

withholding of removal, an applicant must demonstrate “a clear

probability of persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421,

430-31 (1987).      To obtain relief under the Convention Against

Torture, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed


                                    - 2 -
country of removal.”     8 C.F.R. § 1208.16(c)(2) (2003).        Based on

our review of the record, we find that Harutyunyan has failed to

meet either one of these standards.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                 - 3 -